Citation Nr: 1229020	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a kidney disability, currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to July 1995.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and continued a 10 percent disability rating for a kidney disability.  An interim, September 2005, rating decision increased the rating for a kidney disability, from 10 to 30 percent, effective September 4, 2003.  The case was before the Board in February 2009, when it was remanded for further development.  In a decision issued in March 2010, the Board determined that the Veteran had withdrawn his appeal of the denial of service connection for left ear hearing loss and denied a rating in excess of 30 percent for a kidney disability.  He appealed that portion of the Board decision which denied a rating in excess of 30 percent for a kidney disability to the Court.  In January 2012, the Court issued a Memorandum Decision that vacated the portion of the March 2010 Board decision that addressed the increased rating issue and remanded the matter on appeal for further proceedings consistent with that decision.

Although the January 2012 Memorandum Decision concluded that the Board did not err in not discussing entitlement to TDIU, the May 2012 letter from the Veteran's attorney includes his contention that he is unemployable and is entitled to TDIU.  A claim for increased evaluation contemplates a claim for TDIU where there is evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Nashville, Tennessee RO.  VA will notify the appellant if further action is required.


REMAND

In its January 2012 Memorandum Decision, the Court noted the Veteran's contention that the Board erred in finding that VA satisfied it duty to assist because the Board relied on a nearly seven-year-old VA examination to find that he was not entitled to an increased disability rating.  On remand, the Court instructed the Board to consider whether a new VA examination is warranted so as to adequately evaluate the current level of the Veteran's kidney disability.  

A VA medical examiner last assessed the Veteran's service-connected kidney disability in November 2003, over eight years ago; however, the May 2012 letter from the Veteran's attorney shows that increased scattered punctate bilateral renal caliceal calculi were seen on March 2010 VA computed tomography (CT) scan and the Veteran underwent a left ureteroscopy and laser lithotripsy in January 2011.  Thus, the record suggests his service-connected kidney disability has increased in severity.  "Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  Notably, although the Veteran is in receipt of the maximum, 30 percent, rating for his kidney disability under 38 C.F.R. § 4.115b, Diagnostic Code 7508, he may be entitled to a disability rating higher than 30 percent based on any voiding dysfunction and/or urinary frequency.  Accordingly, a contemporaneous examination to evaluate the Veteran's kidney disability is necessary.

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Id. at 453-54.  As noted above, the May 2012 letter from the Veteran's attorney includes his contention that he is unemployable and entitled to TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

The January 2012 Memorandum Decision also noted that the Veteran had raised an argument regarding the Board's finding that referral for consideration of an extraschedular rating was not warranted.  The Court declined to consider the argument and stated that the Veteran was free to expressly raise this issue on remand to the Board.  As asserted in the May 2012 letter from the Veteran's attorney, he is currently in receipt of a 40 percent combined rating (30 percent for kidney stones, 10 percent for mechanical low back pain and 10 percent for scars) and is entitled to consideration of a TDIU based on 38 C.F.R. § 4.16(b).  Accordingly, following the above-noted development, readjudication of the claim should include entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011).

Finally, the record shows that the Veteran receives ongoing VA and private treatment for his service-connected disabilities, including kidney disability.  The most recent records of such treatment in the claims file are VA and private records dated in May 2009.  Updated treatment records are pertinent evidence, and must be secured; notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him and his attorney of what is necessary to substantiate a claim for TDIU.  The notice must also explain the information or evidence the Veteran must provide, and the information or evidence VA will attempt to obtain on the Veteran's behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his attorney should have the opportunity to respond.

2.  The RO should ask the Veteran to identify all providers of treatment he has received for his service-connected disabilities since May 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disabilities from May 2009 to the present.

3.  After obtaining the VA and private records described above, the RO should then arrange for the Veteran to be examined to determine the current nature and severity of his service-connected kidney disability.  His claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After examination of the Veteran and review of his claims folder, the examiner should describe all renal, voiding, and urinary dysfunction associated with his service-connected kidney disability.  All indicated studies or tests, including laboratory studies, should be done.  The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels and provide an opinion as the following:

(a)  Whether the Veteran has albuminuria and if so, whether it is constant or persistent.  If he does not have albuminuria, the examiner should so state.

(b)  Whether the Veteran has edema and, if so, whether it is persistent.  If he does not have edema, the examiner should so state.

(c)  Whether the Veteran has a decrease in kidney function and, if so, the extent of the decrease, noting the supporting findings.  If he does not have a decrease in kidney function, the examiner should so state.

(d)  Whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  If so, the examiner should identify the pertinent objective findings.  If not, the examiner should so state.

(e)  Whether there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  If so, the examiner should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

The examiner should specifically comment upon the Veteran's urinary frequency, and whether such frequency is as likely as not due to his current service-connected kidney disability.  The examiner should also comment upon whether the disability appears to be in remission.  Finally, the examiner should provide an opinion as to the impact of the Veteran's service-connected kidney disability on his occupational functioning.  The examiner must explain the rationale for all opinions.

4.  Schedule the Veteran for an appropriate examination for an opinion regarding the effect of all of the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment while taking into account factors such as the Veteran's level of education, work experience and training.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

5.  The RO should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2011).  If any claim on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_____________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


